Order denying motion to dismiss reversed on the law and the facts, *1052with ten dollars costs and disbursements, and motion to dismiss granted, with ten dollars costs. Appeal from order of resettlement dismissed, without costs, as academic in view of the decision on the appeal from the other order. Memorandum: The accident which gave rise to this action is alleged to have occurred April 10, 1934. The case was at issue as to one defendant, January 7, 1935, and as to the other defendant, January 3, 1936. The record before us fails to disclose any justification sufficient to excuse the plaintiff’s delay in proceeding with the action within the provisions of section 181 of the Civil Practice Act and rule 156 of the Rules of Civil Practice. All concur, except Crosby and Dowling, JJ., who dissent and vote for affirmance of both orders. (One order denies defendants’ motions for a dismissal of the complaint for failure to prosecute; the other order grants plaintiff’s motion to include an affidavit in the record on appeal.) Present — Sears, P. J., Crosby, Lewis, Cunningham and Dowling, JJ.